Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 8, 2019

                                     No. 04-18-00617-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                 Heberto GARZA-GARCIA,
                                          Appellee

                  From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. 17-CRS-266
                      The Honorable Everardo Garcia, Judge Presiding


                                        ORDER
        On January 1, 2019, appellee filed a motion for extension of time to file his brief. The
motion is GRANTED. Appellee’s brief is due on January 22, 2019. No further extensions
will be granted absent extenuating circumstances.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court